268 F.2d 216
J. E. SEGARS et al., Appellants,v.ST. LOUIS SOUTHWESTERN RAILWAY COMPANY et al.
No. 16266.
United States Court of Appeals Eighth Circuit.
June 25, 1959.

Appeal from the United States District Court for the Eastern District of Arkansas.
Gerland P. Patten, Little Rock, Ark., for appellants.
Ned Stewart, Texarkana, Ark., Roy P. Cosper, St. Louis, Mo., William J. Smith, Little Rock, Ark., Richard R. Lyman, Toledo, Ohio, and James M. McHaney, Little Rock, Ark., for appellees.
PER CURIAM.


1
Appeal from District Court docketed and dismissed for want of prosecution, at costs of appellants, on motion of appellees.